 



Exhibit 10.17
QUANEX BUILDING PRODUCTS CORPORATION
EXECUTIVE [STOCK-][CASH]SETTLED
PERFORMANCE UNIT AWARD AGREEMENT
<<Name>>
Grantee

         
Date of Award:
    <<___________>>    
Number of Performance Units Awarded:
    <<___________>>    
[Target Value of Each Performance Unit:]
    <<___________>>  

AWARD OF PERFORMANCE UNITS

1.  
GRANT OF PERFORMANCE UNITS. The Compensation Committee (the “Committee”) of the
Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, that
number of Performance Units set forth above (each, a “Performance Unit”, and
collectively, the “Performance Units”), on the terms and conditions set forth in
this Performance Unit Award Agreement (this “Agreement”).

[The][Each] Performance [Units provide][Unit provides] you an opportunity to
[receive shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”),][earn a cash payment] based upon attainment of the Performance
Goals during the Performance Period. For purposes of this Agreement, the term
“Performance Period” means the  _______ 
-year period beginning                     , 20  _____, and ending
                    , 20  _____, (the “Ending Date”) and the term “Performance
Goals” means                     . This Award shall “vest” on the date on which
the Committee certifies that the Performance Goals have been satisfied or, if
earlier, on the date you are otherwise entitled to receive a payment under
Section 4 of this Agreement.

2.  
FINAL PERFORMANCE FACTOR. The aggregate [number of shares of the Common Stock to
be issued to you][amount payable] under this Agreement [(the “Shares”)] is equal
to the number of Performance Units multiplied by the Target Value of each
Performance Unit multiplied by the Final Performance Factor (which is determined
as provided below)[divided by the Fair Market Value of a Share of Common Stock
on the first business day immediately preceding the Payment Date]:

2.1 The Final Performance Factor shall be equal to one (1) if (a) the Company
achieves the Target Milestone during the Performance Period and does not achieve
the Maximum Milestone during the Performance Period, (b) “a Change in Control of
the Company has not occurred on or before the last day of the Performance
Period, and (c) you remain in the active employ of one or more members of the
Company Group through the last day of the Performance Period. For purposes of
this Agreement, the “Target Milestone” means                      and the
“Maximum Milestone” means                     .
2.2 The Final Performance Factor shall be equal to two (2) if (a) the Company
achieves the Maximum Milestone during the Performance Period, (b) a Change in
Control of the Company has not occurred on or before the last day of the
Performance Period, and (c) you remain in the active employ of one or more
members of the Company Group through the last day of the Performance Period.
Executive
[Stock Settled] — [Cash Settled]

 

 



--------------------------------------------------------------------------------



 



2.3 The Final Performance Factor shall be equal to three-fourths (3/4) if
(a) the Company achieves the Threshold Milestone during the Performance Period
and does not achieve the Target Milestone during the Performance Period, (b) a
Change in Control of the Company has not occurred on or before the last day of
the Performance Period, and (c) you remain in the active employ of one or more
members of the Company Group through the last day of the Performance Period. For
purposes of this Agreement, the “Threshold Milestone” means
                    .
2.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.
For example, assume that the Committee grants an executive a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are 3/4, 1 and 2,
respectively. Finally, assume that the executive is awarded 2,000 Performance
Units with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the executive
under the award is $250,000, which is determined as follows: .The amount payable
to the executive with respect to Performance Goal A is $100,000 (50%
(Performance Goal Percentage) x 2,000 (Performance Units) x $100 (Performance
Unit Value) x 1 (Final Performance Factor) = $100,000), and the amount payable
to the executive with respect to Performance Goal B is $150,000 (50%
(Performance Goal Percentage) x 2000 (Performance Units) x $100 (Target Value) x
1.5 (Final Performance Factor)= $150,000).
2.5 If the Threshold Milestone is not achieved during the Performance Period and
a Change in Control of the Company has not occurred on or before the last day of
the Performance Period, then the award pursuant to this Agreement shall lapse
and be forfeited as of the last day of the Performance Period.
2.6 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the amount payable under this Agreement.

3.  
PAYMENT. [The Company, on behalf of the Employer, shall cause the Shares to be
issued][Any amount payable to you pursuant to this Agreement will be paid] to
you [by the Employer] as soon as administratively practicable following the date
of the Committee’s certification that the Performance Goals have been satisfied,
but no later than 21/2 months following the end of the calendar year in which
the Ending Date occurs [the “Payment Date”], unless otherwise provided under
this Agreement. [The Shares that may be issued to you under this Agreement][Such
payment] will be [issued][made] to you in exchange for the Performance Units and
thereafter you shall have no further rights with respect to such Performance
Units or the Agreement.

[Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).]

4.  
SEPARATION FROM SERVICE/CHANGE IN CONTROL OF THE COMPANY. The following
provisions will apply in the event your employment with the Company and all
Affiliates (collectively, the “Company Group”) terminates, or a Change in
Control of the Company occurs, before the last day of the Performance Period.

Executive
[Stock Settled] — [Cash Settled]

 

2



--------------------------------------------------------------------------------



 



4.1 Separation from Service Generally. Except as specified in Sections 4.2
through 4.5 below, if you separate from service with the Company Group on or
before the last day of the Performance Period, all of your rights in the
Agreement, including all rights to the Performance Units granted to you, will
lapse and be completely forfeited on the date your employment terminates.
4.2 Potential or Actual Change in Control of the Company
(i) Termination Without Cause or for Good Reason in Connection With a Potential
Change in Control of the Company Before the Ending Date. If (a) the Company
Group terminates your employment without Cause (as defined in the Change in
Control Agreement between you and the Company) on or before the Ending Date
prior to a Change in Control of the Company (whether or not a Change in Control
of the Company ever occurs) and such termination is at the request or direction
of a person who has entered into an agreement with the Company the consummation
of which would constitute a Change in Control of the Company or is otherwise in
connection with or in anticipation of a Change in Control of the Company
(whether or not a Change in Control of the Company ever occurs) or (b) you
terminate your employment with the Company Group for Good Reason (as defined in
the Change in Control Agreement between you and the Company) on or before the
Ending Date prior to a Change in Control of the Company (whether or not a Change
in Control of the Company ever occurs), and such termination or the circumstance
or event which constitutes Good Reason occurs at the request or direction of a
person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control of the Company or is otherwise in
connection with or in anticipation of a Change in Control of the Company
(whether or not a Change in Control of the Company ever occurs), then ten (10)
business days after the date your employment relationship with the Company Group
terminates, the Company will pay to you [that number of shares of the Common
Stock][an amount in cash] equal to the product of the Target Value of each
Performance Unit multiplied by the number of Performance Units that were awarded
to you under this Agreement for the year in which the termination occurs (the
“Award Target Value”) and (b) a fraction, the numerator of which is the number
of years through your date of termination in the current Performance Period
(rounded up to the nearest full year) and the denominator of which is the number
of years in the current Performance Period[ divided by the Fair Market Value of
a Share of Common Stock on the first business day immediately preceding your
termination date]. [Such shares will be issued][Such payment will be made] to
you in exchange for the Performance Units and thereafter you shall have no
further rights with respect to such Performance Units or the Agreement and the
Company Group will have no further obligations to you pursuant to the
Performance Units or the Agreement.
(ii) Employment Not Terminated Before a Change in Control of the Company on or
Before the Ending Date. If a Change in Control of the Company occurs on or
before the Ending Date and your employment with the Company Group does not
terminate before the date the Change in Control of the Company of the Company
occurs, then ten (10) business days after the closing date of the Change in
Control of the Company, the Company will pay to you [that number of shares of
the Common Stock][an amount in cash] equal to the product of the Target Value of
each Performance Unit multiplied by the number of Performance Units that were
awarded to you under this Agreement for the year in which the Change in Control
of the Company occurs (the “Award Target Value”) and (b) a fraction, the
numerator of which is the number of years through the closing date of the Change
in Control of the Company in the current Performance Period (rounded up to the
nearest full year) and the denominator of which is the number of years in the
current Performance Period[ divided by the Fair Market Value of a Share of
Common Stock on the first business day immediately preceding the Payment Date.
Such shares will be issued][. Such payment will be made] to you in exchange for
the Performance Units and thereafter you shall have no further rights with
respect to such Performance Units or the Agreement and the Company Group will
have no further obligations to you pursuant to the Performance Units or the
Agreement.
Executive
[Stock Settled] — [Cash Settled]

 

3



--------------------------------------------------------------------------------



 



4.3 Permanent Disability. Notwithstanding any other provision of the Agreement
to the contrary, if you separate from service with the Company Group because you
incur a Permanent Disability before the last day of the Performance Period then
the [Company][Employer] will [issue][pay] to you [shares of Common Stock] in
[cash] an amount equal to the product of (1) and (2) where (1) is the [number of
shares][amount] you would have received under the Agreement if you had not
separated from service with the Company Group before the end of the Performance
Period and (2) is a fraction, the numerator of which is the number of days from
the beginning of the Performance Period through the date you separated from
service with the Company Group and the denominator of which is the number of
days in the Performance Period. Any amount payable pursuant to this Section 4.3
will be paid [by the Employer] to you on the Payment Date. Such payment will be
made to you in exchange for the Performance Units and thereafter you shall have
no further rights with respect to such Performance Units or the Agreement and
the Company Group will have no further obligations to you pursuant to the
Performance Units or the Agreement. For purposes of this Section 4.3, you will
have a “Permanent Disability” if you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
4.4 Death. Notwithstanding any other provision of the Agreement to the contrary,
if you die before the last day of the Performance Period and while in the active
employ of one or more members of the Company Group, then the [Company][Employer]
will [issue][pay] to your estate [shares of Common Stock] in [cash] an amount
equal to the product of (1) and (2) where (1) is the [number of shares][amount]
you would have received under the Agreement if you had not died before the end
of the Performance Period and (2) is a fraction, the numerator of which is the
number of days from the beginning of the Performance Period through the date of
your death and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.4 will be paid [by the
Employer] to your estate on the Payment Date. Such payment will be made in
exchange for the Performance Units and thereafter your estate and heirs,
executors, and administrators shall have no further rights with respect to such
Performance Units or the Agreement and the Company Group will have no further
obligations pursuant to the Performance Units or the Agreement.
4.5 Retirement. Notwithstanding any other provision of the Agreement to the
contrary, if you separated from service with the Company Group due to your
Retirement before the last day of the Performance Period then the
[Company][Employer] will [issue][pay] to you [shares of Common Stock] in [cash]
an amount equal to the product of (1) and (2) where (1) is the amount you would
have received under the Agreement if you had not separated from service with the
Company Group before the end of the Performance Period and (2) is a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period through the date you separated from service with the Company
Group and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.5 will be paid [by the
Employer] to you on the Payment Date. Such payment will be made to you in
exchange for the Performance Units and thereafter you shall have no further
rights with respect to such Performance Units or the Agreement and the Company
Group will have no further obligations to you pursuant to the Performance Units
or the Agreement. For purposes of this Section 4.5 “Retirement” means the
voluntary termination of your employment relationship with the Company Group on
or after the date on which (a) you are age 65 or (b) you are age 55 and have
five years of service with the Company Group.
Executive
[Stock Settled] — [Cash Settled]

 

4



--------------------------------------------------------------------------------



 



5.  
TAX WITHHOLDING. To the extent that [the issuance of Shares][any payment]
pursuant to the Agreement results in income, wages or other compensation to you
for any income, employment or other tax purposes with respect to which the
Company or the [legal entity that is a member of the Company Group and that is
classified as your employer (the “Employer”)][Employer] has a withholding
obligation, you shall deliver to the Company [or the Employer] at the time of
such receipt or [issuance][payment], as the case may be, such amount of money as
the Company or the Employer may require to meet its obligation under applicable
tax laws or regulations, and, if you fail to do so, the Company [or the
Employer] is authorized to withhold from [any payment under] the [Agreement]
[Shares] or from any cash or stock remuneration or other payment then or
thereafter payable to you [by the Company or the Employer] any tax required to
be withheld by reason of such taxable income, wages or compensation [including
(without limitation) shares of Common Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions].

6.  
NONTRANSFERABILITY. The Performance Units and your rights under this Agreement
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company Group shall not be
bound thereby.

7.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance Units
shall not affect in any way the right or power of the Company [or any company
the stock of which is awarded pursuant to the Agreement] to make or authorize
any adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

8.  
PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not have
the voting rights or any of the other rights, powers or privileges of a holder
of the stock of the Company with respect to the Performance Units that are
awarded hereby.

9.  
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

10.  
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

11.  
[SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with such Act and all applicable
rules thereunder.]

12.  
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

Executive
[Stock Settled] — [Cash Settled]

 

5



--------------------------------------------------------------------------------



 



13.  
[REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.]

14.  
[SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.]

15.  
EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 4.2, the Employer is
liable for the payment of any amounts that become due under the Agreement.

16.  
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
the Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan.

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

     
 
  QUANEX BUILDING
PRODUCTS CORPORATION  
 
   
 
   
 
  Raymond Jean — Chief Executive Officer

Executive
[Stock Settled] — [Cash Settled]

 

6